—Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated July 20, 1993, which, after a hearing, found that the petitioner had violated Alcoholic Beverage Control Law § 106 (6) and imposed a penalty of (1) a license suspension of 60 days, and (2) a bond forfeiture of $1,000.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
The respondent’s finding that the petitioner’s employee was vested with managerial authority over the premises is supported by substantial evidence in the record, and accordingly, the employee’s misconduct was permissibly imputed to the petitioner (see, Awrich Rest. v New York State Liq. Auth., 92 AD2d 925, affd 60 NY2d 645; see also, Matter of Falso v State Liq. Auth., 43 NY2d 721, 722-723; Matter of Bars R Us v New York State Liq. Auth., 192 AD2d 1050; Stonehenge Pub v State Liq. Auth., 118 AD2d 559). Balletta, J. P., Thompson, Lawrence and Goldstein, JJ., concur.